Citation Nr: 0305759	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include a herniated disc.

2.  Entitlement to service connection for residuals of a 
collarbone injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from November 23, 1973 to May 6, 1974, from August 17, 
1974 to August 31, 1974, from May 31, 1975 to June 14, 1975, 
from August 14, 1976 to August 28, 1976, and from June 11, 
1977 to June 25, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision that reopened and 
denied the veteran's claim of entitlement to service 
connection for a low back injury, to include a herniated disc 
(low back disability).  In the same rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for residuals of a collarbone and left forearm 
injuries.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in October 
1999, the Board denied the veteran's claim of service 
connection for a left forearm disability on the basis that it 
was not well grounded under the law then in effect.  In that 
same decision, the Board remanded the veteran's low back and 
collarbone condition claims for further development and 
adjudication.

When this matter was again before the Board in July 2001, the 
Board agreed with the RO and determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for low back disability and remanded that 
claim, together with his claim seeking service connection for 
residuals of a collarbone injury, for further development and 
adjudication.  

Further, in the introduction to the July 2001 decision, the 
Board advised the veteran that because the Board had denied 
his claim on the basis that it was not well grounded, he had 
the right to have the claim readjudicated in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  A review of 
the claims folder reveals, however, that the veteran made no 
request to have the claim reconsidered, and thus this issue 
is not before the Board.

Finally, in the introduction to the July 2001 decision, the 
Board observed that in March 1997, the veteran submitted a 
claim of entitlement to a permanent and total disability 
rating for pension purposes that had not been considered by 
VA.  The Board notes that, to date, the RO has not 
adjudicated this claim, and the Board again refers it to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence indicates that the veteran's low 
back disability is not related to disease or injury in 
service.

3.  There medical evidence shows that veteran does not have a 
collarbone disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24); 1131 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2002).

2.  A collarbone disability was not incurred in or aggravated 
by service.  §§ 101(24); 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for residuals of low 
back and collarbone injuries, and that the requirements of 
the VCAA have in effect been satisfied.

In November 2001, the veteran was provided with a VA 
examination to determine the nature and extent of the 
residuals of his low back and collarbone injuries and to 
obtain an opinion as to the etiology of these conditions.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In the July 
2001 remand and in an August 2001 RO letter, VA notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  By 
way of the aforementioned documents, the veteran was 
specifically informed of the cumulative evidence of record, 
as well as what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for, and indeed, the 
Board notes that following VA's request that he identify any 
outstanding pertinent records, in February 2003 his 
representative responded by stating that the veteran wished 
to have his appeal sent to the Board as soon as possible, 
indicating that no such records needed to be obtained.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  

In reaching this determination, the Board acknowledges that 
the veteran's complete service records may not have been 
associated with the claims folder.  In this regard, the Board 
observes that the veteran has reported injuring his low back 
during a "log drill" while serving in basic training at 
Fort Jackson, South Carolina; however, Board concludes that 
the RO has made diligent efforts to obtain and/or locate 
these records, as well as identify alternative sources for 
these records.  The record discloses that the RO has 
contacted the National Personnel Records Center (NPRC) as 
well as the National Archives and Records Administration 
(NARA).  Further, because the NARA indicated that since the 
veteran served in the National Guard, it advised it to seek 
these records from the state Adjutant General's office, which 
the RO did in June 1997 by writing to the Adjutant General in 
Boise, Idaho (Headquarters of the Idaho National Guard).  In 
addition, pursuant to the veteran's representative's specific 
request, as well as the Board's October 1999 remand 
instruction, the RO wrote directly to Moncrieff Army Hospital 
at Fort Jackson and requested that that facility furnish any 
records of the veteran's treatment; however, in a May 2000 
response, that hospital indicated that it had no records 
relating to the veteran.  In light of the foregoing, the 
Board finds that VA has expended sufficient efforts to 
procure alternative service records for the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. § 5103A.  The Board notes, however, in the event 
that such records are located, the veteran's claim may be 
reconsidered de novo.  See 38 C.F.R. § 3.156(c).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts that service connection is warranted for 
low back and collarbone disabilities because he incurred 
chronic low back and collarbone disabilities as a consequence 
of trauma he sustained to his shoulder and low back during 
basic training when a large log, measuring eight feet by 
eighteen inches, was dropped on his shoulder.  The veteran 
reports that he received inpatient care for these injuries at 
Moncrieff Army Hospital for three weeks, including being 
placed in traction for eight to nine days, and that he was 
then given a light duty profile before returning to basic 
training.  

Alternatively, the veteran contends that he served on active 
duty in the 1960s or 1970s, prior to his service in the 
National Guard.  In this regard, the veteran reports 
receiving disability benefits for these injuries; however, as 
the RO has pointed out, the records does not reflect that VA 
granted any such benefits, nor was there a basis for such 
benefits to have been paid by VA.  The Board notes that only 
official service department records can establish if and when 
an individual was serving on active duty, active duty for 
training, or inactive duty for training.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has reviewed the pertinent evidence of 
record.  Because this appeal turns on whether the veteran 
suffers from the residuals of a low back and/or collarbone 
injury, however, the Board will focus on the evidence that 
relates to whether the veteran has these disabilities, and if 
so, whether either condition was incurred in or aggravated by 
disease or injury that took place during his military 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

A.  Residual of a low back injury

In an effort to assist the veteran in the development of this 
claim, in addition to seeking alternative sources for any 
outstanding service records, the RO requested records of his 
care since the 1970s from the Boise, Idaho, and Spokane, 
Washington, VA Medical Centers.  In response, VA associated 
records of his care at the Boise, Idaho, VA Medical Center, 
dated since late 1996, which show that he received treatment 
at that facility for his low back disability.  Further, the 
Spokane, Washington, VA medical facility responded that it 
had no records of the veteran receiving treatment at that 
medical center.  In addition, as noted above, in May 2000 
Moncrieff Army Hospital indicated that it had no record of 
the veteran receiving treatment at that facility.

The RO also obtained records of his treatment for low back 
disability from the Idaho Neurological Institute; these 
records reflect that the veteran reported having a chronic 
low back condition since his military service.  These records 
also show that the veteran was involved in a post-service 
motor vehicle accident in the 1970s in which he injured his 
low back, and that he had had several low back surgeries and 
was diagnosed as having degenerative changes at L5-S1 with 
bilateral foraminal stenosis and a small left paracentral 
disk protrusion.

Although the service records are negative for any record of a 
low back injury, pursuant to the Board's July 2001 remand 
instructions, in November 2001 the veteran was afforded a 
formal VA examination.  At the outset of the report, the 
examiner indicated that he had reviewed the veteran's claims 
folder and he discussed in detail the veteran's pertinent 
medical history.  In doing so, the examiner observed that the 
veteran reported having a back injury in 1973.  In addition, 
the examiner reported the clinical findings elicited on the 
VA examination, and reported that a series of lumbosacral X-
rays revealed that the veteran had some disc space narrowing 
at L5-S1 as well as mild calcific changes within the disc 
spaces; the diagnosis was status post lumbar discectomies.  
With respect to the etiology of the condition, the examiner 
essentially opined that the veteran's low back disability was 
not related to any incident of service origin.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the evidence is against a 
finding that the veteran's low back disability is related to 
service or to any incident of service origin, to include the 
reported trauma he sustained when a log fell on his shoulder 
and back during basic training.  In this regard, the Board 
notes that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, there is no basis upon which to 
establish service connection for residuals of a low back 
injury.

B.  Residuals of a collarbone injury

In an effort to assist the veteran in the development of this 
claim, in addition to seeking alternative sources for any 
outstanding service records, the RO requested records of his 
care since the 1970s from the Boise, Idaho, and Spokane, 
Washington, VA Medical Centers.  In response, VA associated 
records of his care at the Boise, Idaho, VA Medical Center, 
dated since late 1996; however, these records, as well as 
those private post-service records associated with the claims 
folder, are negative for any collarbone disability.  Further, 
the Board reiterates that the Spokane, Washington, VA Medical 
Center and Moncrieff Army Hospital stated that it had no 
records of the veteran receiving treatment at those 
facilities.

Notwithstanding the above, in November 2001, pursuant to the 
Board's July 2001 remand instructions, VA afforded him a 
formal VA examination to determine whether he had a 
collarbone disability, and if so, whether it was related to 
his military service.  As noted above, the examiner indicated 
that he had reviewed the veteran's claims folder and reported 
the clinical findings elicited during the examination.  In 
the report, the examiner repeatedly emphasized that the 
veteran had no collarbone disability; indeed, he pointed out 
that the veteran denied having any clavicle pain.  The 
diagnosis was no evidence of left clavicle pathology.

In light of the foregoing, the Board must deny this claim 
because of the absence of any competent medical evidence 
showing that the veteran has any collarbone disability, the 
condition for which he seeks service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, 
the Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, there is no basis upon which to establish service 
connection for this claimed condition.


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for residuals of a collarbone injury is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

